On June 17, 1992, this court suspended respondent, Geoffrey Lynn Oglesby, for one year, with six months to be stayed on conditions. On December 30, 1992, this court stayed six months of respondent’s suspension and placed him on monitored probation for two years. On July 17, 1995, respondent filed an Application for Termination of Probation, which this court denied on January 31, 1996.
On March 14, 1997, respondent filed an Application for Termination of Probation and on May 13, 1997, this court, sua sponte ordered relator to file a response to respondent’s application. On June 2, 1997, relator filed its response to respondent’s application. Upon consideration thereof,
IT IS ORDERED by this court that the Application for Termination of Probation filed March 14, 1997, be, and is, hereby denied.
Douglas, J., dissents.